       8:19-cv-00119-JMG-MDN Doc # 33 Filed: 03/12/20 Page 1 of 8 - Page ID # 84



 1   Mark L. Javitch (CA SBN 323729)
     Javitch Law Office
 2   480 S. Ellsworth Ave
     San Mateo, CA 94401
 3
     Telephone: 650-781-8000
 4   Facsimile: 650-648-0705
     mark@javitchlawoffice.com
 5   Attorney for Plaintiff
 6
                                 UNITED STATES DISTRICT COURT
 7
                                    DISTRICT OF NEBRASKA
 8

 9   JEFFREY BURTON,                             Case Number: 8:19-cv-00119-JMG-MDN
                                             )
10                                           )
                                             )   PLAINTIFF’S NOTICE OF MOTION
                    Plaintiff,               )   AND SECOND MOTION FOR
11
                                             )   DEFAULT JUDGMENT AGAINST
              vs.                                DEFENDANT FUNDMERICA
12                                           )
     FUNDMERICA INC., et. al.                )
13                                               Fed. R. Civ. Proc. 55(b)(2)
                                             )
14                  Defendants.              )
                                             )
15                                           )
                                             )
16                                           )
17

18

19

20

21

22

23

24

25

26

27

28
     MOTION FOR DEFAULT JUDGMENT                         CASE NO.: 8:19-cv-00119-JMG-MDN

     Page 1
       8:19-cv-00119-JMG-MDN Doc # 33 Filed: 03/12/20 Page 2 of 8 - Page ID # 85



 1               NOTICE OF MOTION AND MOTION FOR DEFAULT JUDGMENT

 2             PLAINTIFF HEREBY PROVIDES NOTICE that Plaintiff JEFFREY BURTON

 3   hereby moves the Court for default judgment against Defendant FUNDMERICA, INC.

 4   (“Fundmerica”) under Fed. R. Civ. P. 55(b)(2) and Local Rule 55.1(c) for violating the

 5   Telephone Consumer Protection Act of 1991, 47 U.S.C. § 227 (“TCPA”).

 6             The Motion will be based on this Notice of Motion and Motion, the Brief in Support of

 7   the Motion, and the attached Certificate of Service / Affidavit required by Local Rule 55.1

 8   (c)(1).

 9

10   Date: March 12, 2020                          By: /s/ Mark L. Javitch

11                                                  Mark L. Javitch
                                                   Attorney for Plaintiff
12                                                 JEFFREY BURTON
13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
     MOTION FOR DEFAULT JUDGMENT                               CASE NO.: 8:19-cv-00119-JMG-MDN

     Page 2
        8:19-cv-00119-JMG-MDN Doc # 33 Filed: 03/12/20 Page 3 of 8 - Page ID # 86



 1                        BRIEF IN SUPPORT OF DEFAULT JUDGMENT

 2
       I.     INTRODUCTION
 3
              Fundmerica still maintains ongoing business operations, yet it entirely fails to respond
 4

 5   to this Court.      Fundmerica is openly flouting this Court, federal law and the TCPA.

 6   Consumer complaints Plaintiff now requests the Court grant default judgment and award costs
 7   and damages.
 8
      II.     STATEMENT OF FACTS AND PROCEDURAL HISTORY
 9
              On March 20, 2019, Plaintiff filed a Complaint alleging violations of the TCPA against
10
     Fundmerica. (Dkt. 1). On July 5, 2019, Plaintiff filed its First Amended Complaint. (“FAC”)
11

12   (Dkt. 23). Plaintiff alleged that Fundmerica called him multiple times using a prerecord voice

13   messages without his consent to advertise its services selling loans. (FAC at ¶¶ 17-25).

14   Fundmerica was served upon its registered agent on March 25, 2019. (Dkt. 11). On May 1,
15   2019, the Clerk entered a default for failure to respond. (Dkt. 14). On October 29, 2019,
16
     Plaintiff moved for default judgment against Fundmerica Inc. (Dkt. 29). On December 20,
17
     2019, the Court denied Plaintiff’s motion for default judgment without prejudice because the
18
     damages were not ascertainable. (See Dkt. 31 (“the Court could award such damages if Burton
19

20   can present affidavits and documentary proof evincing his assessment of how many times he

21   was called.”)). Now before the Court is Plaintiff’s second motion for default judgment against

22   Fundmerica. Although Plaintiff alleged that Fundmerica called him multiple times, Plaintiff
23
     only documented one violation and thus submits an affidavit to that effect. See Affidavit of
24
     Jeffrey Burton (“Burton Aff.”).
25
     III.     LEGAL STANDARD
26

27

28
     MOTION FOR DEFAULT JUDGMENT                               CASE NO.: 8:19-cv-00119-JMG-MDN

     Page 3
       8:19-cv-00119-JMG-MDN Doc # 33 Filed: 03/12/20 Page 4 of 8 - Page ID # 87



 1            In summary, a default judgment under Rule 55 is a two-step process. First, “the party

 2   seeking a default judgment must have the clerk enter the default by submitting the required
 3
     proof that the opposing party has failed to plead or otherwise defend . . . .” Fraserside IP
 4
     L.L.C. v. Youngtek Sols. Ltd., 796 F. Supp. 2d 946, 951 (N.D. Iowa 2011) (quoting Hayek v.
 5
     Big Bros./Big Sisters of Am., 198 F.R.D. 518, 520 (N.D. Iowa 2001)). Second, after the clerk
 6
     has entered a default, “the moving party may seek entry of judgment on the default under
 7

 8   either subdivision (b)(1) or (b)(2) of the rule.” Id. (quoting Hayek, 198 F.R.D. at 520).

 9            It remains “for the court to consider whether the unchallenged facts constitute a
10   legitimate cause of action.” Murray v. Lene, 595 F.3d 868, 871 (8th Cir. 2010). A plaintiff
11
     requesting default judgment must still prove its damages. Cutcliff v. Reuter, 791 F.3d 875, 883
12
     (8th Cir. 2015). It is “appropriate for a district court to enter a default judgment when a party
13
     fails to appropriately respond in a timely manner.” Marshall v. Baggett, 616 F.3d 849, 852
14

15   (8th Cir. 2010) (citing Inman v. Am Home Furniture Placement, Inc., 120 F.3d 117, 119 (8th

16   Cir. 1997)). “[W]hen a default judgment is entered, facts alleged in the complaint may not be

17   later contested.” Marshall, 616 F.3d at 852.
18
     IV.      LEGAL ARGUMENT
19
              This Court has federal question jurisdiction over this matter pursuant to 28 U.S.C. §
20
     1331 because Plaintiff’s cause of action arises under the TCPA, a federal statute. Plaintiff has
21
     successfully pled at least one violation of the TCPA. A court may award a default judgment
22

23   pursuant to Federal Rule of Civil Procedure 55(b)(2) following the entry of default by the

24   Court Clerk under Rule 55(a). See Fed R. Civ. P. 55; Ne. Civ. R. 55.1. The summons and

25   complaint were served on March 25, 2019. (Dkt. 11). Default was entered by the clerk under
26
     Rule 55(a) on May 1, 2019, when Fundmerica failed to appear in this lawsuit. (Dkt. 14).
27
              A. Fundmerica is liable under the TCPA
28
     MOTION FOR DEFAULT JUDGMENT                               CASE NO.: 8:19-cv-00119-JMG-MDN

     Page 4
        8:19-cv-00119-JMG-MDN Doc # 33 Filed: 03/12/20 Page 5 of 8 - Page ID # 88



 1            Because Fundmerica failed to defend itself, resulting in the clerk’s entry of default, the

 2   Court must accept the allegations contained in the Complaint as true. See Fed. R. Civ. P.
 3
     8(b)(6); Angelo Iafrate Const, LLC v. Potashnick Constr., Inc., 370 F.3d 715, 722 (8th Cir.
 4
     2004) (citing Taylor v. City of Ballwin, 859 F.2d 1330, 1333 n. 7 (8th Cir. 1988)); NECivR
 5
     7.1(b)(1)(C). As a result of the entry of the order of default against Fundmerica, the following
 6
     facts must be taken as true in assessing the amount of damages to be assessed against the
 7

 8   Defendant:

 9                   1. On February 13, 2019 Fundmerica called Plaintiff (FAC, ¶ 15).
10                   2. Fundmerica used a prerecorded voice message advertising its small business
11
                         loans. (FAC, ¶ 15; Burton Aff., ¶ 4).
12
                     3. Fundmerica never obtained Plaintiff’s consent prior to calling him. (FAC, ¶
13
                         17; Burton Aff., ¶ 5)).
14

15            When a party defaults, the facts alleged in the complaint are deemed admitted and

16   cannot later be contested. See Peter Kiewit Sons’, Inc. v. Wall St. Equity Grp., Inc., No. 8:10-

17   CV-365, 2014 U.S. Dist. LEXIS 137182, at *7 (D. Neb. Sep. 29, 2014) (citing Marshall v.
18
     Baggett, 616 F.3d 849, 852 (8th Cir. 2010); Murray v. Lene, 595 F.3d 868, 871 (8th Cir.
19
     2010)). In the normal course, the court must consider whether the unchallenged facts constitute
20
     a legitimate cause of action. Id. at *7-*8. Once the court has determined the plaintiff has stated
21
     legitimate causes of action, it must then award appropriate relief to the plaintiff as part of the
22

23   default judgment. Id. at *20-*36.

24            B. Plaintiff Stated a Valid Cause of Action Against Fundmerica

25            Congress enacted the TCPA to protect consumers from the proliferation of intrusive
26
     telemarketing calls. Golan v. Veritas Entm’t, 788 F.3d 814, 819 (8th Cir. 2015). The TCPA
27
     prohibits “any call (other than a call made . . . with the prior express consent of the called
28
     MOTION FOR DEFAULT JUDGMENT                                 CASE NO.: 8:19-cv-00119-JMG-MDN

     Page 5
         8:19-cv-00119-JMG-MDN Doc # 33 Filed: 03/12/20 Page 6 of 8 - Page ID # 89



 1   party) using an automatic telephone dialing system or an artificial or prerecorded voice . . . to

 2   any telephone number assigned to a . . . cellular telephone service.” Zean v. Fairview Health
 3
     Services, 858 F.3d 520, 523 (8th Cir. 2017); Veritas, 788 F.3d at 819; 47 C.F.R. §
 4
     64.1200(a)(1)(iii). A person may be directly liable for initiating the call, or if a direct violator
 5
     acts as the person’s agent. Golan v. FreeEats.com, 930 F.3d 950, 960-61 (8th Cir. 2019).
 6
              Plaintiff has successfully pled that Fundmerica called Plaintiff on its cell phone (FAC,
 7

 8   ¶¶ 15-16); Plaintiff heard an artificial or prerecorded voice advertising small business loans

 9   (FAC, ¶ 15); Defendant never obtained Plaintiff’s consent prior to calling and thereafter
10   Defendant refused to remove Plaintiff from its call list. (FAC, ¶¶ 17-18).
11
              Upon finding Plaintiff has stated a legitimate cause of action, the Court should award
12
     all remedies to which they are entitled. Cf. Peter Kiewit, 2014 U.S. Dist. LEXIS 137182, at
13
     *20-*36 (awarding compensatory damages, costs and attorney fees, injunctive relief, and
14

15   piercing the corporate veil as part of a default judgment order).

16            C. Fundmerica’s Violations were Willful and Intentional

17            Fundmerica’s failure to participate in litigation and utter disregard for these
18
     proceedings show that their violations were willful and intentional. Fundmerica’s actions are
19
     prejudicial because other consumers will also have to file costly suits against Fundmerica. A
20
     consumer complaints website shows thirteen (13) similar complaints to the one alleged in this
21
     lawsuit1 (all receiving prerecorded voicemail messages from Fundmerica). Plaintiff’s counsel
22

23   also mailed Fundmerica its first motion for default judgment to its registered agent, but

24   Fundmerica flouted the proceeding once again. (Dkt. 29, Certificate of Service).

25

26

27   1   https://www.whycall.me/866-975-8942.html (Last Accessed March 11, 2020).
28
     MOTION FOR DEFAULT JUDGMENT                                CASE NO.: 8:19-cv-00119-JMG-MDN

     Page 6
        8:19-cv-00119-JMG-MDN Doc # 33 Filed: 03/12/20 Page 7 of 8 - Page ID # 90



 1            D. Plaintiff is entitled to Damages and Costs

 2            As shown above, Fundmerica violated the TCPA. Accordingly, Plaintiff requests the
 3
     Court award $500.00 in damages for the one violating call documented by Plaintiff. (Burton
 4
     Aff., ¶ 4). Further, for the reasons stated herein, Plaintiff requests that the Court find that
 5
     Fundmerica’s violation was knowing and willful and exercise its discretion to treble damages
 6
     to $1,500.00 under 47 U.S.C. § 227(b)(3)(C). Lastly, Plaintiff also requests to be awarded its
 7

 8   court filing costs of $500.00.

 9   CONCLUSION
10            For the foregoing reasons, Plaintiff respectfully requests the Court grant default
11
     judgment and a permanent injunction against Defendants.
12

13
              Dated: March 12, 2020              Respectfully submitted
14
                                                 MARK L. JAVITCH
15
                                                 By: /s/ Mark L. Javitch         .
16
                                                 Mark L. Javitch (SBN 323729)
17                                               480 S. Ellsworth Ave.
                                                 San Mateo CA 94401
18                                               Tel: 650-781-8000
19                                               Fax: 650-648-0705
                                                 Admitted Pro Hac Vice
20
                                                 Attorney for Plaintiff
21                                               JEFFREY BURTON
22

23

24

25

26

27

28
     MOTION FOR DEFAULT JUDGMENT                              CASE NO.: 8:19-cv-00119-JMG-MDN

     Page 7
        8:19-cv-00119-JMG-MDN Doc # 33 Filed: 03/12/20 Page 8 of 8 - Page ID # 91



 1                                    CERTIFICATE OF SERVICE
                                                  AND
 2                                     LR 55.1 (c)(1) AFFIDAVIT
 3
                     STATE OF CALIFORNIA, COUNTY OF SAN MATEO
 4
              At the time of service, I was over 18 years of age. I am not a party to this action. I am
 5   employed in County of San Mateo, State of California. My business address is Javitch Law
 6   Office, 480 S. Ellsworth Ave, San Mateo, California, 94401.
 7

 8            Pursuant to Local Rule 55.1(c)(1) and Fed. R. Civ. P. 55(b)(2), Plaintiff’s counsel states
 9   that the party against whom the default judgment is requested is (a) not an infant or incompetent

10   person as stated in Fed. R. Civ. P. 55(b)(2) and (b) does not meet the other exceptions stated in

11   Fed. R. Civ. P. 55(b)(2).

12

13            Pursuant to Fed. R. Civ. P. 55(b)(2), On March 12, 2020, I mailed this document to
     Defendant’s Registered Agent with First Class Mail Tracking Number
14
     92001902416755000150441646.
15
     FUNDMERICA INC.
16   GOODALL W MCCULLOUGH
17   3900 BIRCH ST STE 110
     NEWPORT BEACH CA 92660
18

19            I declare under penalty of perjury under the laws of the United States that the foregoing is

20   true and correct.

21
              Dated: March 12, 2020                         /s/ Mark L. Javitch
22
                                                            Mark L. Javitch
23                                                          Javitch Law Office
24                                                          480 S. Ellsworth Ave
                                                            San Mateo CA 94401
25

26

27

28
     MOTION FOR DEFAULT JUDGMENT                                CASE NO.: 8:19-cv-00119-JMG-MDN

     Page 8
